Citation Nr: 1616330	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased rating for sarcoidosis.

2. Entitlement to an increased for glaucoma.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) ) from a May 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In July 2015, the Board remanded the claims for additional development.  Subsequently, in a January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted higher ratings; increasing the rating for sarcoidosis to 100 percent from August 10, 2007 and granted a 30 percent for glaucoma from the same date.  Thereafter, the Veteran withdrew his appeal.


FINDING OF FACT

In a February 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to a compensable rating for sarcoidosis and glaucoma. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to a compensable rating for sarcoidosis and glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In a February 2016 Statement in Support of Claim, prior to the promulgation of a decision in the appeal, the Veteran stated that he no longer wished to pursue the appeal filed in June 2009.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issues of entitlement to a compensable rating for sarcoidosis and glaucoma, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to a compensable rating for sarcoidosis and glaucoma are dismissed.


ORDER

The issue of entitlement to a compensable rating for sarcoidosis and glaucoma is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


